                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 -------------------------------------------------------------- X            DATE FILED: 6/18/2021
 HANGZHOU INSHOT TECH CO., LTD.,                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-9916 (VEC)
                                                                :
                                                                :        ORDER
 ABC CORPORATION 1, D/B/A VIDEO                                 :
 DOWNLOADER & VIDEO PLAYER & PHOTO :
 DOWNLOADER, AND ABC CORPORATION 2, :
 D/B/A INSTAKE,                                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 25, 2021, the Court denied Plaintiff’s motion to serve Defendants

by email, finding that Plaintiff failed to show that it had reasonably attempted to effectuate

service on Defendants or that the Court’s intervention was necessary under the circumstances

(Dkt. 12);

        WHEREAS the Court ordered Plaintiff to make good-faith efforts to serve Defendants in

accordance with Federal Rule of Civil Procedure 4;

        WHEREAS on June 1, 2021, the Court ordered Plaintiff to file a letter updating the Court

on the status of service on Defendants not later than June 8, 2021 (Dkt. 13); and

        WHEREAS as of the date of this Order, Plaintiff has neither filed proof of service on

Defendants nor filed a letter updating the Court on the status of service;
       IT IS HEREBY ORDERED that not later than July 2, 2021, Plaintiff must show cause

why this case should not be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b) for failure

to prosecute and failure to comply with Court orders.



SO ORDERED.
                                                          ______________
                                                                       _ ________
                                                         ________________________ _ __
Date: June 18, 2021                                                    CAPRON
                                                           VALERIE CAPRONI       NI
      New York, New York                                  United States District Judge




                                                 2
